DETAILED ACTION

Status of Claims

This action is in reply to the filed on 12/03/2020.
Claims 6 and 15 have been canceled by Applicant.
Claims 1, 5, 7, 9, 10, 13, 14, 16, 17, and 20 have been amended by Examiner’s amendment below.
Claims 2 and 13 have been canceled by Examiner’s amendment below. 


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This Examiner’s amendment was discussed and authorized in a telephone interview with John Wagner on 01/21/2020. 

The application has been amended as follows:

IN THE CLAIMS





providing, from a computing device outside of a virtual data center network, a request for access to a hostJava network launch protocol (JNLP) file for a baseboard management controller (BMC) on a host on the component in the virtual data center network, said virtual data center network further comprising:
a software-defined data center (SDDC) having a hyper-converged infrastructure (HCI) solution based on defined hardware configurations which are pre-integrated with SDDC software
responsive to receiving the request for access to the host JNLP file at the BMC
responsive to receiving the host JNLP file at the HMS, opening the host JNLP file and initiating a remote display server on the HMS, wherein opening the host JNLP file initiates an application on the HMS configured to create an application view using video data received from the BMC and to send user input data to the BMC;
providing, from the HMS and to a WebService inside the virtual data center network, an HMS port information comprising information identifying an open port of the HMS for accessing the remote display server;
providing, from the WebService and to the computing device outside of the virtual data center network, a WebService port information, the WebService port information including the HMS port information;
responsive to receiving the WebService port information at the computing device outside of the virtual data center network, utilizing the WebService port information to establish a connection from a  and

utilizing the browserto display the application view received from the remote display server, and to provide user input data for remote management of the component via the remote display server operating on the HMS.

2. (Canceled)

3. (Original) The computer-implemented method of Claim 1, further comprising:
receiving the request for the host JNLP file for the host at the HMS of the virtual data center network; and
forwarding the request for the host JNLP file for the host from the HMS to the host.

4. (Original) The computer-implemented method of Claim 1, further comprising:
receiving the request for the host JNLP file for the host at the WebService of the virtual data center network;
forwarding the request for the host JNLP file for the host from the WebService to the HMS on the virtual data center network; and
providing the request for the host JNLP file for the host from the HMS to the host.


 the remote display server is configured to serve the application view as a web page to the browser on the computing device, and wherein initiating the remote display server on the HMS further comprises:


enabling a single port on the HMS to receive requests from the browser on the computing device,  wherein the single enabled port is the open port identified in the HMS port information.

6. (Canceled)

7. (Currently Amended) The computer-implemented method of Claim 1, wherein providing the WebService port information further comprises:
providing a first IP address that points to an open WebService port; and
providing a second IP address that points tothe open HMS port.

8. (Previously Presented) The computer-implemented method of Claim 1, further comprising:
providing an authentication in the WebService port information for validating, at the HMS, the connection between the computing device and the HMS.

9. (Currently Amended) The computer-implemented method of Claim 1, further comprising:
implementing a timeoutfor the connection established using the WebService port information, such that the connection from the browser to the HMS remains available for only a predetermined time period.


providing, from a computing device outside of a virtual data center network, a request for access to a hostJava network launch protocol (JNLP) file for a baseboard management controller (BMC) on a host on the component in the virtual data center network, said virtual data center network further comprising:
a software-defined data center (SDDC) having a hyper-converged infrastructure (HCI) solution based on defined hardware configurations which are pre-integrated with SDDC software
responsive to receiving the request for access to the host JNLP file at the BMC
responsive to receiving the host JNLP file at the HMS, opening the host JNLP file and initiating a remote display server on the HMS, wherein opening the host JNLP file initiates an application on the HMS configured to create an application view using video data received from the BMC and to send user input data to the BMC;
providing, from the HMS and to a WebService inside the virtual data center network, an HMS port information comprising information identifying an open port of the HMS for accessing the remote display server;
providing, from the WebService and to the computing device outside of the virtual data center network, a WebService port information, the WebService port information including the HMS port information;

 and

utilizing the browserto display the application view received from the remote display server, and to provide user input data for remote management of the component via the remote display server operating on the HMS.

11. (Original) The non-transitory computer readable storage medium of Claim 10, further comprising:
receiving the request for the host JNLP file for the host at the HMS of the virtual data center network; and
forwarding the request for the host JNLP file for the host from the HMS to the host.

12. (Canceled)

13. (Currently Amended) The non-transitory computer readable storage medium of Claim 10 [[12]], wherein the BMC on the host is connected to a management switch.



 the remote display server is configured to serve the application view as a web page to the browser on the computing device, and wherein initiating the remote display server on the HMS further comprises:


enabling a single port on the HMS to receive requests from the browser on the computing device,  wherein the single enabled port is the open port identified in the HMS port information.

15. (Canceled)

16. (Currently Amended) The non-transitory computer readable storage medium of Claim 10, further comprising:
providing an authentication in the WebService port information for validating, at the HMS, the connection between the computing device and the HMS; and
implementing a timeoutfor the connection established using the WebService port information, such that the connection from the browser to the HMS remains available for only a predetermined time period.

17. (Currently Amended) A method for outside-of-network management of a hardware component in a virtual data center, using a remote display on a HostManagement server (HMS), the method comprising:
providing, froma computing system outside of a virtual data center network, a request for access to a hostJava network launch protocol (JNLP) file for a baseboard management controller (BMC) on a host on a component in the virtual data center network, the BMC being connected to a management switch and said virtual data center network further comprising:
a software-defined data center (SDDC) having a hyper-converged infrastructure (HCI) solution based on defined hardware configurations which are pre-integrated with SDDC software

responsive to receiving the request for access to the host JNLP file at the BMC;[[,]]
responsive to receiving the host JNLP file at the HMS, opening the host JNLP file and initiating a remote display server on the HMS, wherein opening the host JNLP file initiates an application on the HMS configured to create an application view using video data received from the BMC and to send user input data to the BMC;
providing, from the HMS and to a WebService inside the virtual data center network, an HMS port information comprising information identifying an open port of the HMS for accessing the remote display server;
providing, from the WebService and to the computing system outside of the virtual data center network, a Web Service port information, the WebService port information including the HMS port information;
responsive to receiving the WebService port information at the computing system outside of the virtual data center network, utilizing the Web Service port information to establish a connection from a browser on the computing system outside of the virtual data center network to the HMS in the virtual data center network; and

to display the application view received from the remote display server, and to provide user input data for remote management of the component via the remote display server operating on the HMS.

18. (Original) The method of Claim 17, further comprising:
displaying, on the computing system, a selection of a plurality of hardware components in the virtual data center to manage;
displaying a selected hardware component to manage, a view of the selected hardware component displayed responsive to receiving a selection of the hardware component to manage from the plurality of hardware components displayed; and
displaying manageable aspects of the selected hardware component on the display, the manageable aspects displayed responsive to utilizing the browser of the computing system via the connection to the HMS to provide remote management of the component via the remote display server operating on the HMS.

19. (Original) The method of Claim 17, further comprising:
receiving the request for the host JNLP file for the host at the WebService of the virtual data center network;
forwarding the request for the host JNLP file for the host from the WebService to the HMS on the virtual data center network; and
providing the request for the host JNLP file for the host from the HMS to the BMC on the host.



 the remote display server is configured to serve the application view as a web page to the browser on the computing device, and wherein initiating the remote display server on the HMS further comprises:


enabling a single port on the HMS to receive requests from the browser on the computing system,  wherein the single enabled port is the open port identified in the HMS port information.

END EXAMINER’S AMENDMENT

Reasons for Allowance
Claims 1, 3-5, 7-11, 13-14 and 16-20 are allowed. The following is an examiner’s statement of reasons for allowance:  
Identification of the closest prior art of record:
Siegman et al. (US 2015/0207904 A1) 
Dube et al. (US 2016/0275037 A1) 
"Open HMS" software project, version 2.0 Beta, publically available 03/05/2017 (hereafter "OpenHMS")
	The closest prior art of record, alone or in combination, fails to disclose at least the following subject matter in combination with the other limitations of the claims:
	responsive to receiving the host JNLP file at the HMS, opening the host JNLP file and initiating a remote display server on the HMS, wherein opening the host JNLP file initiates an application on the HMS configured to create an application view using video data received from the BMC and to send user input data to the BMC; providing, from the HMS and to a WebService inside the virtual data center network, an HMS port information comprising information identifying an open port of the HMS for accessing the remote display server…utilizing the browser to display the application view received from the remote display server via the connection to the HMS, and to provide user input data for remote management of the component via the remote display server operating on the HMS.
	Siegman discloses initiating a video server on a KVM appliance connected to a BMC of a server in a server farm, and serving video data to a remote computing device outside of the server farm network via a webserver, but does not disclose employing a JNLP file as required by the claim.
	Dube discloses connecting locally to a BMC via a Java Web Start application but does not disclose initiating a remote display server on the HMS, wherein opening the host JNLP file initiates an application on the HMS configured to create an application view using video data received from the BMC and to send user input data to the BMC; providing, from the HMS and to a WebService inside the virtual data center network, an HMS port information comprising information identifying an open port of the HMS for accessing the remote display server…utilizing the browser to display the application view received from the remote display server via the connection to the HMS, and to provide user input data for remote management of the component via the remote display server operating on the HMS.
	OpenHMS discloses software for a Hardware Management Services (HMS) system, including modules to facilitate requesting a receiving JNLP files from a target BMC, but does not cure the deficiencies of the prior art outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 2018/0026854 A1, “BladeCenter chassis management”, and “Out-of-Band Network Management” each disclose BMCs and/or management modules to connect to BMCs which include integrated web servers.
“Intel® Virtual Gateway” discloses a management appliance for OOB management to remote BMCs which includes a vKVM proxy module.
US 2013/0326039 A1 discloses a network controller with management controller functionality.
“Unleashing the Power of iLO, IPMI and Other Service Processors” describes a number of service processor implementations.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building

Alexandria, VA 22314.
/P. M./
Paul Mills
01/21/2021

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196